ORDER

PER CURIAM.
Defendant appeals the judgment entered on his convictions by a jury of first degree assault, § 565.050, RSMo 1986, and armed criminal action, § 571.015, RSMo 1986. He was sentenced in accordance with the jury’s assessment to prison terms of ten years and five year respectively; the sentences were ordered to run consecutively. We affirm.
We have reviewed the record and find the claim of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).